Filed 11/24/21 In re K.S. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 In re K.S., a Person Coming                                   B310420
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                            (Los Angeles County
 DEPARTMENT OF                                                 Super. Ct.
 CHILDREN AND FAMILY                                           No. 18CCJP02306A)
 SERVICES,

           Plaintiff and Respondent,

           v.

 ANTHONY S.,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Nichelle L. Blackwell, Judge Pro Tempore.
Conditionally reversed with directions.
     Melissa A. Chaitin, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and William D. Thetford, Principal
Deputy County Counsel, for Plaintiff and Respondent.
                     ——————————
      Father, Anthony S., appeals from an order of the juvenile
court terminating his parental rights to K.S. (age 8). His sole
contention is the Los Angeles County Department of Children
and Family Services (DCFS) failed to adequately comply with its
duties under the Indian Child Welfare Act of 1978 (25 U.S.C.
§ 1901 et seq.) (ICWA) and related California law (Welf. & Inst.
Code,1 § 224 et seq.). We agree, conditionally reverse, and
remand with directions to comply with ICWA.
                           BACKGROUND
      In 2004, father and mother2 lost parental rights to K.S.’s
older twin brothers, who were adopted by paternal cousin, S.J.
In the twins’ proceeding, the juvenile court found ICWA did not
apply.3
      K.S. first became a dependent of the juvenile court in 2013.
The court never removed her from parental custody and
terminated its jurisdiction in 2016. The petition in the instant


      1All further unspecified statutory references are to the
Welfare and Institutions Code.
      2   Mother is not a party to this appeal.
      3 The juvenile court’s finding ICWA did not apply to K.S.’s
twin siblings has no bearing on our conclusion here. The record
does not indicate what statements or inquiry, if any, was made
17 years ago, and the law has developed since then.




                                   2
case was filed in 2018. As sustained, DCFS alleged K.S. was a
dependent of the juvenile court under section 300, subdivision (b)
(failure to protect) due to her parents’ domestic violence and
failure to reunify with the older twins, and father’s failure to
protect K.S.
       Initially both parents verbally reported they had no Indian
ancestry. The parents then filed ICWA-020 forms for the April
2018 detention hearing. While mother denied having Indian
heritage, father stated, “I may have Indian ancestry: through
paternal grandmother. [¶] Name of tribe(s): possibly Cherokee.”
       At the detention hearing, the juvenile court inquired of
father, who said he may have Cherokee ancestry. The court
stated it “now finds that based on the father’s representation, [it
has] reason to know [K.S.] may be an Indian child because the
father identifies possible Cherokee heritage. [¶] [It’s] ordering
[DCFS] to provide notice to the Cherokee tribe to further
interview the father and any other relatives he may have that
could possibly provide further information and give notice using
the ICWA 030 forms, because at this time [it has] reason to
believe the child may be an Indian child. Attach notices to the
jurisdiction disposition report and if it receives any letters or
responses, to include those as well to the report.” (Italics added.)
       The minute order reflects the court ordered DCFS to
provide a supplemental report of “the details of who was
interviewed, dates and places of birth of the relatives as far back
as can be ascertained,” and then notify the Bureau of Indian
Affairs (BIA), the Secretary of Interior (DOI), and the appropriate
tribes. The court detained K.S., and DCFS placed her with her
twin siblings and paternal cousin S.J.




                                 3
       DCFS subsequently reported the extent of its inquiry.
Father told the social worker he had been trying to investigate if
he is part Cherokee. He stated he was unable to provide
information about the paternal grandparents’ birthdates and
places or the names of any other family members.4 Father
believed a paternal great-aunt in Louisiana might know more,
but he did not have her telephone number. Father said he would
conduct more research and provide the social worker with the
results later. The social worker then inquired of paternal cousin
S.J., who said to her knowledge father did not have any Indian
heritage.
       In response to requests by father and mother to place K.S.
with paternal aunt, S.S., who was father’s in-home services
provider, the juvenile court ordered DCFS to interview S.S. Also,
DCFS reported for the jurisdiction hearing father had a
supportive “extended family.” Later in the same
jurisdiction/disposition report, DCFS noted father’s birthdate,
that he was born in Louisiana, and the names of paternal
grandparents. Father reported the paternal grandparents and
the paternal aunts and uncles, are no longer alive.
       DCFS sent ICWA notices to the Eastern Band of Cherokee
Indians, the United Keetoowah Band of Cherokee Indians, the
Cherokee Nation, the BIA, and the DOI in May 2018. The
notices identified mother’s and father’s names, addresses, and
former addresses; mother’s birthdate; and paternal
grandmother’s name. All other information requested in the
notice form and ordered by the juvenile court, such as father’s
birthdate and birthplace, and all other identifying information

      4   The record reflects father is intellectually impaired.




                                   4
about paternal grandmother through whom father thought he
might have Indian heritage, was listed as “UNKNOWN.”
       Just prior to the June 2018 jurisdiction hearing, DCFS
informed the juvenile court father had provided no additional
information about his possible Indian heritage. DCFS submitted
two letters to the court, one from the BIA returning the ICWA
notice for lack of sufficient information to determine tribal
affiliation, and one from the Eastern Band of Cherokee Indians
stating K.S. was neither registered nor eligible to register as a
member and was not considered an Indian child in relation to
that tribe. DCFS also submitted the return receipts signed by
the remaining two Cherokee tribes, and the DOI.
       At the combined jurisdiction and disposition hearing, the
juvenile court sustained the petition, declared K.S. a dependent
child, and ordered her suitably placed with family reunification
services. With respect to ICWA, the court found DCFS had
provided appropriate notices but needed two more ICWA
responses. The court deferred its ICWA ruling until after the 60-
day notice period passed. The court ordered DCFS to submit a
supplemental report addressing ICWA notices.
       At the end of the 60-day notice period, DCFS reported it
had received no additional ICWA information from father and
received no responses from the remaining two Cherokee tribes.
On July 18, 2018, the court ruled it had no “reason to know” K.S.
was an Indian child as defined by ICWA. All subsequent DCFS
reports repeated the court’s July 18, 2018 finding ICWA was
inapplicable.
       The juvenile court terminated parental rights pursuant to
section 366.26 on February 4, 2021. Father appeals.




                                5
                            DISCUSSION
I.    Governing Law and Standard of Review
       Congress enacted ICWA to protect Indian children and to
promote the stability and security of Indian tribes and families by
establishing minimum federal standards a state court must
follow before removing an Indian child from his or her family.
(25 U.S.C. § 1902; see In re Isaiah W. (2016) 1 Cal.5th 1, 7–8
(Isaiah W.); In re T.G. (2020) 58 Cal.App.5th 275, 287 (T.G.).)
ICWA defines an Indian child as “any unmarried person who is
under age eighteen and is either (a) a member of an Indian tribe
or (b) is eligible for membership in an Indian tribe and is the
biological child of a member of an Indian tribe.” (25 U.S.C.
§ 1903(4); see § 224.1, subd. (a).) “Being an ‘Indian child’ is thus
not necessarily determined by the child’s race, ancestry, or ‘blood
quantum,’ but depends rather ‘on the child’s political affiliation
with a federally recognized Indian Tribe.’ ” (In re Austin J.
(2020) 47 Cal.App.5th 870, 882 (Austin J.).)
       To determine whether ICWA applies, California law
requires notice to the parent, legal guardian or Indian custodian
and the Indian child’s tribe if the child protective agency or court
“knows or has reason to know . . . that an Indian child is
involved” in the proceedings. (§ 224.3, subds. (a), (b); Cal. Rules
of Court, rule 5.481(c)(1)5.) Notice to Indian tribes is central to
effectuating ICWA’s purpose, enabling a tribe to determine
whether the child involved in a dependency proceeding is an




      5   All further rule references are to the California Rules of
Court.




                                   6
Indian child and, if so, whether to intervene in, or exercise
jurisdiction over, the matter. (Isaiah W., supra, 1 Cal.5th at p. 8.)
       When notice is required, it must include, inter alia, the
child’s name, birthdate, and birthplace; the parents’ names,
birthdates and birthplaces; and the names, birthdate, and
birthplaces of other direct lineal ancestors of the child, such as
grandparents and great-grandparents. (§ 224.3, subd. (a)(5)(A);
see 25 C.F.R. § 23.111(d)(1)-(3) (2020).)
       ICWA contains a continuing, affirmative duty to inquire
whether a dependent child is or may be an Indian child (§ 224.2,
subd. (a); rule 5.481(a)(2)), even as late as the section 366.26
hearing (Isaiah W., supra, 1 Cal.5th at p. 11). Interim findings of
ICWA inapplicability do not put an end to that duty. (In re A.M.
(2020) 47 Cal.App.5th 303, 321.)
       The continuing, affirmative obligation to inquire about
Indian status consists of three distinct duties: (1) a duty to
inquire; (2) a duty of further inquiry; and (3) a duty to provide
ICWA notice. (In re D.F. (2020) 55 Cal.App.5th 558, 566–567
(D.F.); see In re D.S. (2020) 46 Cal.App.5th 1041, 1052 (D.S.).)
       The initial duty to inquire arises when a child is removed
from the parents and placed in the custody of DCFS. At that
point, DCFS must ask the child, parents, legal guardian, Indian
custodian, extended family members, others who have an interest
in the child, and the party reporting child abuse or neglect, about
the child’s Indian status. (§ 224.2, subds. (b) & (c); rule
5.481(a)(2)(A); see D.F., supra, 55 Cal.App.5th at p. 566.)
       The duty of further inquiry arises if the juvenile court,
social worker, or probation officer has “reason to believe” an




                                 7
Indian child is involved in a proceeding. (§ 224.2, subd. (e);6 rule
5.481(a)(4); see D.F., supra, 55 Cal.App.5th at pp. 566–567.)
There is “reason to believe” a child is an Indian child “whenever
the court, social worker, or probation officer has information
suggesting that either the parent of the child or the child is a
member or may be eligible for membership in an Indian tribe.
Information suggesting membership or eligibility for membership
includes, but is not limited to, information that indicates, but
does not establish, the existence of one or more of the grounds for
reason to know [that a child is an Indian child] enumerated in
paragraphs (1) to (6), inclusive, of subdivision (d).” (§ 224.2,
subd. (e)(1); see rule 5.481(a)(2), (4), (b)(1)–(3).)
       As relevant here, there is “reason to know” a child involved
in a proceeding is an Indian child under any of the following
circumstances: “A person having an interest in the child,
including the child, an officer of the court, a tribe, an Indian
organization, a public or private agency, or a member of the
child’s extended family informs the court that the child is an
Indian child. [¶] . . . [¶] . . . Any participant in the proceeding,
officer of the court, Indian tribe, Indian organization, or agency
informs the court that it has discovered information indicating
that the child is an Indian child.” (§ 224.2, subd. (d)(1), (3); see
rule 5.481(b).)

      6 During K.S.’s dependency, the Legislature in emergency
legislation amended section 224.2, subdivision (e), effective
September 18, 2020. (Stats. 2020, ch. 104, § 15; T.G., supra,
58 Cal.App.5th at p. 290, fn. 14.) We apply the current version of
section 224.2, because it was in effect on February 4, 2021 when
parental rights were terminated. (See Isaiah W., supra, 1 Cal.5th
at p. 11.)




                                 8
       “Further inquiry” includes interviewing the parents and
extended family members, contacting the BIA and State
Department of Social Services, and contacting the tribes that
may reasonably be expected to have information about the child’s
membership, citizenship status, or eligibility. (§ 224.2, subd.
(e)(2)(A)–(C); see rule 5.481(a)(4).) “Contact with a tribe shall, at
a minimum, include telephone, facsimile, or electronic mail
contact to each tribe’s designated agent for receipt of notices . . . .
Contact with a tribe shall include sharing information identified
by the tribe as necessary for the tribe to make a membership or
eligibility determination, as well as information on the current
status of the child and the case.” (§ 224.2, subd. (e)(2)(C); see rule
5.481(a)(4).)
       If there is a “reason to know” the child is an Indian child,
but the court does not have sufficient evidence to make that
determination, the court “shall confirm . . . in the record that
[DCFS] used due diligence to identify and work with all of the
tribes of which there is [a] reason to know.” (§ 224.2, subd. (g).)
       The duty to provide ICWA notice is triggered once the court
or social worker “knows or has reason to know” an Indian child is
involved in dependency proceedings. (§ 224.3, subd. (a); see rule
5.481(c)(1); D.F., supra, 55 Cal.App.5th at p. 567.) The
determination by an Indian tribe that a child is or is not a
member of, or eligible for membership in, that tribe is conclusive.
(§ 224.2, subd. (h); see rule 5.481(b)(4).)
       The juvenile court is required to determine whether proper
notice was given and whether ICWA applies to the proceedings.
(In re E.W. (2009) 170 Cal.App.4th 396, 403.) When the facts are
undisputed as they are here, we independently determine




                                  9
whether ICWA’s requirements have been satisfied. (D.S., supra,
46 Cal.App.5th at p. 1051.)
II.   DCFS Failed to Conduct an Adequate Inquiry into
K.S.’s Possible Indian Ancestry and Failed to Provide
Proper Notice
       Father contends the juvenile court and DCFS failed to
comply with ICWA by failing to adequately inquire of father and
paternal relatives about possible Indian heritage. Father also
attacks the notices sent to the tribes. We agree DCFS failed to
comply with its duties under ICWA.
       DCFS partially complied with its initial duty to inquire
when K.S. was removed from parental custody by inquiring of
K.S.’s parents. In response, father stated he believed he may
have Cherokee ancestry through paternal grandmother. At this
stage, DCFS was obligated to ask extended family members
about K.S.’s possible Indian status. (See § 224.2, subd. (b).) The
court recognized this duty at the detention hearing when it
ordered DCFS to interview “any other relatives [father] may
have.” Based on what it already knew, the court found it had
“reason to know” and “reason to believe” K.S. may be an Indian
child. (See § 224.2, subds. (d)(3) & (e)(1).) We interpret the
court’s findings as triggering the duty of further inquiry under
section 224.2, subdivision (e).
       DCFS failed to comply with its duty of further inquiry.
DCFS did not adequately interview all known extended family
members. ICWA defines cousins as extended family members.
(25 U.S.C. § 1903(2).) Although paternal cousin S.J. disclaimed
Indian ancestry, DCFS did not indicate whether S.J. was related
to father through paternal grandmother or whether S.J. had
further information about extended family members. Moreover,




                                10
even though DCFS interviewed paternal aunt S.S. about
placement and visitation monitoring, there is no indication the
social worker asked S.S. about Indian ancestry. Crucially, DCFS
could have inquired of the paternal cousins about how to reach
great aunt in Louisiana and to contact her directly, as father
indicated she could have meaningful information. Nor did DCFS
make any attempt to gather from these extended family members
information father was unable to give, such as birthplaces and
birthdates for paternal grandmother and paternal great
grandparents.
       We recognize not all the information mandated by section
224.2 will be obtainable. However, we cannot say DCFS
adequately satisfied its inquiry duty in the absence of
documentation showing it pursued the leads it had in hand.
(See T.G., supra, 58 Cal.App.5th at p. 289 [“just as proper notice
to Indian tribes is central to effectuating ICWA’s purpose, an
adequate investigation of a family member’s belief a child may
have Indian ancestry is essential”]; see also In re M.W. (2020)
49 Cal.App.5th 1034, 1044 [even where father unable to identify
tribe, his statement he may have Indian ancestry triggered duty
of further inquiry under § 224.2, subd. (e)]; D.S., supra,
46 Cal.App.5th at p. 1052 [aunt’s statement of possible Indian
ancestry established reason to believe and triggered a duty to
conduct further inquiry].)
       The juvenile court’s finding it had “reason to know” an
Indian child may be involved also triggered the duty to provide
ICWA notice. Again, we conclude DCFS partially complied with
this duty. However, the notices were incomplete and deficient,
because DCFS failed to share all the information in its




                               11
possession. Notices are strictly construed. (In re G.S.R. (2008)
159 Cal.App.4th 1202, 1216.)
       Here, the notices omitted known information, such as
father’s birthplace and birthdate, and the names of paternal
grandparents, all of which was documented in the same report
containing the mailed notices. (See 25 C.F.R. § 23.111(d)(1)-(3)
(2020).) The social worker failed to call, fax, or email the tribes to
share information about paternal cousins. (See § 224.2,
subd. (e)(2)(C).) In short, as DCFS implicitly acknowledges, the
agency never reached the point that no additional information
existed to give the court a reason to believe K.S. was an Indian
child. (See § 224.2, subd. (i)(1) [where reason to know child is
Indian child, court shall treat child as Indian child unless and
until court determines on the record and after review of report of
due diligence that child does not meet definition of Indian child].)
       True, DCFS is not required to “ ‘cast about’ for information
or pursue unproductive investigative leads.” (D.S., supra,
46 Cal.App.5th at p. 1053.) However, it was obligated at a
minimum to make a meaningful effort to interview known
extended family members to obtain whatever information they
may have about the child’s possible Indian status. (In re K.R.
(2018) 20 Cal.App.5th 701, 707.) The duty is discharged if DCFS
or the court has done all it can do to follow up on leads. (See In re
K.M. (2009) 172 Cal.App.4th 115, 119; see also § 224.2, subd. (g)
[court shall confirm DCFS has used due diligence].)
       DCFS urges us to follow In re Austin J., supra,
47 Cal.App.5th 870. DCFS argues the statements father made
were “insufficient by themselves to provide a reason to believe”
such as would trigger further inquiry. We are not persuaded.
Unlike in Austin J., where DCFS followed up with mother and




                                 12
her aunt (id. at p. 888), here the social worker failed to inquire of
paternal aunt S.S., or to attempt to locate paternal great-aunt in
Louisiana.
       Moreover, since Austin J. was decided, the Legislature
amended section 224.2, subdivision (e)(1) to explain the juvenile
court has “reason to believe” a child is an Indian child when it or
DCFS “has information suggesting” one of the parents or child
“may be eligible for membership in an Indian tribe.” (See § 224.2,
subds. (d)(3) & (e)(1); see also T.G., supra, 58 Cal.App.5th at
p. 290, fn. 14 [noting courts observed the Legislature did not
define phrase “ ‘reason to believe’ ” in 2020 version of statute
effective Sept. 18, 2020].)
       DCFS argues cases criticizing Austin J., including T.G. and
In re S.R. (2021) 64 Cal.App.5th 303, ignored the fact when it
amended California’s ICWA statutes the Legislature removed the
language “information suggesting the child is a member of a tribe
or eligible for membership in a tribe” from the list of
circumstances that provided one with a “reason to know” a child
is an Indian child, while simultaneously declining to add that
language to the newly created “reason to believe” standard for
further inquiry. DCFS is wrong in its premise. While the short-
lived version of section 224.2 effective January 1, 2020 to
September 17, 2020 (former § 224.2, amended by Stats. 2019,
ch. 434, § 2) eliminated the referenced phrase, the current
version effective September 18, 2020, as quoted above,
reintroduced similar language. (See § 224.2, subd. (e)(1).) We
apply the current version of section 224.2 to this case. (Isaiah W.,
supra, 1 Cal.5th at p. 11.)7

      7   See footnote 6, ante, page 8.




                                   13
      It is unfortunate after three years of dependency K.S.’s
permanency must be delayed to ensure adequate compliance with
ICWA. However, the decision whether K.S. is an Indian child is
made by the tribe, not by the juvenile court or by DCFS.
(Isaiah W., supra, 1 Cal.5th at p. 15.) DCFS must be more
diligent in complying with ICWA. Childhood is short,
permanency is the goal, and finality is essential.
                         DISPOSITION
      The order terminating parental rights is conditionally
reversed and remanded to the juvenile court to direct DCFS to
comply with the inquiry and notice provisions of ICWA and
related California law. Should the juvenile court conclude ICWA
does not apply and the child is not an Indian child, it shall
reinstate the order terminating parental rights. If a tribe
indicates K.S. is an Indian child, the juvenile court shall conduct
further proceedings in compliance with ICWA. In all other
respects, the order terminating parental rights is affirmed.
      NOT TO BE PUBLISHED.


                                           KNILL, J.*

We concur:


                  EDMON, P. J.             EGERTON, J.


      *Judge of the Orange County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                14